DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 02/10/2022.

Status of Claims
3.	Claims 1-8, 10 and 14-21 are pending in this application.

Allowable Subject Matter
4.	Claims 1-8, 10 and 14-21 are allowed. 

Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "…an electronic device, comprising circuitry communicatively coupled to a display device, wherein the circuitry with specific structures (especially underlined) is configured to select a User Interface (UI) element from a set of UI elements on a UI displayed on the display device, wherein the UI element is selected based on a first user input, and the selected UI element is associated with a media application accessible via the electronic device; control, based on the selection of the UI element, the display device to display a callout window within proximity of the selected UI element and within a display area of the UI; extract, from user information of a user and presentation metadata associated with the selected UI element, at least one data point associated with the user; input the extracted at least one data point to a trained Artificial Intelligence (AI) model; receive, based on the input of the extracted at least one data point, an AI- based recommendation as a first output of the Al model; select a set of curated offerings of the media application for the user of the electronic device based on the AI-based recommendation, wherein the AI-based recommendation comprises at least one curated offering of the set of curated offerings of the media application, and the user information comprises user activity data and user preference data associated with the media application; determine a presentation attribute for each user-engageable item of a first set of user-engageable items based on the user information associated with the media application, wherein the first set of user-engageable items is linked to the selected set of curated offerings of the media application; and control the display device to display the first set of user-engageable items in the displayed callout window, wherein the first set of user-engageable items is displayed in the callout window based on the determined presentation attribute …” in Independent Claim 1 to be obvious.
	Claim 19 directed to a corresponding method to be implemented by the electronic device as recited in Claim 1 is also allowed.
Claim 20 directed to a non-transitory computer-readable medium having stored thereon computer implemented instructions, when executed, implement the corresponding method as recited in Claim 19 is also allowed. 
Claim 21 directed to an alternative electronic device with different scope but similar key features as recited in Claim 1 is also allowed. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426